Motion Granted; Order filed November 8, 2018




                                     In The

                    Fourteenth Court of Appeals
                                 ____________

                             NO. 14-18-00289-CR
                               ____________

                      GEOVANNI SEVERIN, Appellant

                                       V.

                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 340th District Court
                         Tom Green County, Texas
                    Trial Court Cause No. C-17-0113-SA

                                   ORDER

      Appellant’s court-appointed counsel filed a brief in which he concludes the
appeal is wholly frivolous and without merit. Appellant filed a motion asking to
review the record and file a pro se brief. See Anders v. California, 386 U.S. 738
(1967); Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969). The motion is
granted.
      Accordingly, we hereby direct the Judge of the 340th District Court to afford
appellant an opportunity to view the trial record in accordance with local procedure;
that the clerk of that court furnish the record to appellant on or before November
26, 2018; that the clerk of that court certify to this court the date on which delivery
of the record to appellant is made; and that appellant file his pro se brief with this
court within thirty days of that date.



                                    PER CURIAM